DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species 1, Figures 1-5, claims 1, 2, 6-14 and 18-21, in the reply filed on May 4, 2022 is acknowledged.
Claims 15-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 28, 2022.
Claim Objections
Claims 1 and 7 are objected to because of the following informalities:  
In claim 1 (line 9 and line 11) “anchoring mechanism” should recite --anchoring member--.
Claim 1 (lines 2-5) recites “a first end piece configured to be anchored and secured to a surface by a first anchoring member; a second end piece configured to be anchored and secured to the surface by a second anchoring member”; thus initially reciting the first and second anchoring members as only intended use functional limitations.
Claim 1 (lines 2-5) recites “a first bracket coupled to the first anchoring [member] and having a first connecting surface; a second bracket coupled to the second anchoring [member] and having a second connecting surface”; thus positively defining the claimed invention relative to the first and second anchoring members.  Accordingly, claim 1 (lines 2-5) must recite --a first end piece anchored and secured to a surface by a first anchoring member; a second end piece anchored and secured to the surface by a second anchoring member -- in order to avoid rejection under 35 USC 112.
In claim 7 (line 1) “of claim 4” should recite --of claim 1--.
For the purpose of examining the application, it is assumed that appropriate correction has been made.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 5-14 and 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (lines 16-19) recites “wherein the protective barrier has a first level of impact absorption where the rail absorbs a force of impact without engaging the cable and a second level of impact absorption where the rail and the cable absorb a force of impact”.
Claim 1 fails to recite any limitations which enable one to properly determine what structural features defines the protective barrier such that “the protective barrier has a first level of impact absorption where the rail absorbs a force of impact without engaging the cable and a second level of impact absorption where the rail and the cable absorb a force of impact”.  It is unclear as to what structural features of and/or structural engagement between each of the rail, cable, first and second brackets, and the first and second anchoring members provides for “a first level of impact absorption where the rail absorbs a force of impact without engaging the cable and a second level of impact absorption where the rail and the cable absorb a force of impact”.  Claims 2, 5-14 and 18-21 depend from claim 1 and are likewise rejected as being indefinite.  
Claim 19 recites “wherein a height of the cable relative to the surface causes a wall of the rail to be pressed between an object impacting the rail and the cable when the protective barrier operates at the second level of impact absorption”.
Claim 19 fails to recite any limitations which enable one to properly determine what structural features define the main body and connecting surfaces of each of the first and second brackets and the upper channel portion of the rail such that “a height of the cable relative to the surface causes a wall of the rail to be pressed between an object impacting the rail and the cable when the protective barrier operates at the second level of impact absorption”.  Furthermore, it is unclear as to how such structural features defining the main body of the first and second brackets structurally engage the first and second anchoring members, and how such structural features defining the upper channel portion of the rail structurally engages the cable such that “a height of the cable relative to the surface causes a wall of the rail to be pressed between an object impacting the rail and the cable when the protective barrier operates at the second level of impact absorption”.  
Claim 21 recites “wherein the first bracket and the second bracket have substantially "S" shaped cross-sectional profiles”.
Claim 21 fails to recite any limitations which enable one to properly determine what structural features define the main body and connecting surfaces of each of the first and second brackets such that “the first bracket and the second bracket have substantially "S" shaped cross-sectional profiles”.  Furthermore, it is unclear as to how such structural features defining the main body and connecting surfaces of the first and second brackets structurally engage the first and second anchoring members and the cable.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 14 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over McCue et al. (2015/0259866) in view of Shindo Industry (EP 2 418 325).
As to claims 1, 2 and 5 as best understood, McCue et al. disclose a protective barrier comprising:
first end piece 112,122 anchored and secured to a surface by a first anchoring member 227,230;
a second end piece 112,122 anchored and secured to the surface by a second anchoring member 227,230;
a rail 102 extending between the first end piece and the second end piece, the rail having a first end mechanically coupled to the first end piece and a second end mechanically coupled to the second end piece;
wherein the first end piece includes a first opening and the second end piece includes a second opening (Figures 1-2).
McCue et al. fail to disclose a barrier comprising a first bracket coupled to the first anchoring member and having a first connecting surface; a second bracket coupled to the second anchoring member and having a second connecting surface; and a cable extending through the first and second openings and the rail and having a first end attached to the first connecting surface and a second end attached to the second connecting surface; wherein the first end of the cable includes a first hook for fastening the first end of the cable to the first bracket and the second end of the cable includes a second hook for fastening the second end of the cable to the second bracket; and wherein the protective barrier has a first level of impact absorption where the rail absorbs a force of impact without engaging the cable and a second level of impact absorption where the rail and the cable absorb a force of impact.
Shindo Industry teaches a protective barrier comprising a first bracket 740 coupled to a first anchoring member 700,710 and having a first connecting surface; a second bracket 740 coupled to the second anchoring member 700,710 and having a second connecting surface; and a cable 600 extending through a rail 400 and having a first end attached to the first connecting surface and a second end attached to the second connecting surface; wherein the first end of the cable includes a first hook 730 for fastening the first end of the cable to the first bracket and the second end of the cable includes a second hook 730 for fastening the second end of the cable to the second bracket; and wherein the protective barrier has a first level of impact absorption where the rail absorbs a force of impact without engaging the cable and a second level of impact absorption where the rail and the cable absorb a force of impact; the resiliency of the cable providing for further absorption of impact energy (Figures 1-12; paragraph [0038]).  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the barrier disclosed by McCue et al. to comprise a cable, as taught by Shindo Industry, extending between the first and second anchoring members and coupled thereto by first and second brackets, in order to provide for further absorption of impact energy.   
As to claim 6, McCue et al. disclose a protective barrier wherein the first anchoring member 227,230 is a shock absorbing anchoring member and the second anchoring member 270,230 is a shock absorbing anchoring member (Figure 2).  
As to claim 7, McCue et al. as modified by Shindo Industry disclose a protective barrier wherein the first bracket (740 Shindo Figures 6,12) forms a part of the first anchoring member 227,230 and the second bracket (740 Shindo Figures 6,12) forms a part of the second anchoring member 227,230 (Figure 2).
As to claims 8 and 9, McCue et al. as modified by Shindo Industry disclose a protective barrier wherein the cable (600 Shindo Figure 12) is a braided wire rope cable (paragraph [0031]).  
McCue et al. as modified by Shindo Industry fail to disclose a protective barrier wherein the cable is a steel cable or a nylon cable.  Shindo Industry does not disclose any structural or functional significance as to the specific material of the cable; other than that the cable is a braided wire rope.
Applicant is reminded that the selection of a known material based upon its suitability for the intended use, wherein there is no structural or functional significance disclosed as to the specific material of an element, is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the barrier disclosed by McCue et al. as modified by Shindo Industry wherein the cable is a steel cable or a nylon cable, as Shindo Industry does not disclose any structural or functional significance as to the specific material of the cable; other than that the cable is a braided wire rope, and as such selection of material is a design consideration within the skill of the art which would yield expected and predictable results.
As to claim 10, McCue et al. disclose a protective barrier wherein the rail 102 is formed from a plastic material (Figure 2; paragraph [0032]).  
As to claim 11, McCue et al. disclose a protective barrier wherein the rail 102 has a cavity running along its length (Figure 2).  
As to claim 12, McCue et al. as modified by Shindo Industry disclose a protective barrier wherein the cable (600 Shindo Figure 12) extends through the cavity running along the length of the rail 102 (Figure 2).  
As to claim 14, McCue et al. as modified by Shindo Industry disclose a protective barrier wherein: 
the first anchoring member 227,230 and the first bracket (740 Shindo Figures 6,12) are disposed inside of the first end piece 112,122, and 
the second anchoring member 227,230 and the second bracket (740 Shindo Figures 6,12) are disposed inside of the second end piece 112,122 (Figure 2). 
As to claim 18, McCue et al. disclose a protective barrier wherein the first end of the rail 102 has a shape conforming to a shape of the first opening and the second end of the rail has a shape conforming to a shape of the second opening (Figures 1-2).  
As to claim 19 as best understood, McCue et al. as modified by Shindo Industry disclose a protective barrier wherein a height of the cable (600 Shindo Figures 7,12) relative to the surface is capable of causing a wall of the rail 102 to be pressed between an object impacting the rail and the cable when the protective barrier operates at the second level of impact absorption (Figures 1-2).  
As to claim 20, McCue et al. as modified by Shindo Industry disclose a protective barrier wherein the cable (600 Shindo Figures 7,12) is capable of limiting a deflection of the rail 102 to a predefined maximum deflection distance (Figures 1-2).  
As to claim 21, McCue et al. as modified by Shindo Industry disclose a protective barrier wherein the first bracket (740 Shindo Figures 6,12) and the second bracket (740 Shindo Figures 6,12) have substantially "S" shaped cross-sectional profiles (loop portion of bracket 740 constitutes a “substantially “S” shaped cross-sectional profile).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over McCue et al. in view of Shindo Industry, as applied to claim 1 above, and further in view of Bullock (US 2013/0248791).
As to claim 13, McCue et al. as modified by Shindo Industry disclose a protective barrier wherein the first and second ends of the cable (600 Shindo Figures 6,12) are fastened to the first and second brackets (740 Shindo Figures 6,12) by hooks; instead of by welding.  
Bullock teaches a protective barrier wherein an end of a cable 22 is fastened to a members by brackets, clips or welding (Figures 5-7; paragraphs [0027-0031]).
Inasmuch as the references disclose hooks, brackets, clips and welding as art recognized structural and functional equivalents for affixing the ends of cables, it would have been obvious to one of ordinary skill in the exercise art to substitute one for the other.  In re Fout, 675 F.2d 297, 301, 213 USPQ 532, 536 (CCPA 1982).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 16/653.493 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the “first end piece”, “second end piece”, “rail” and “cable” of instant claim 1 encompass the “first end piece”, “second end piece”, “rail” and “cable” of copending application claim 1.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed October 13, 2022 have been fully considered but they are not persuasive. 
As to claim 1, Attorney argues that:
Shindo Industry fails to teach or suggest modifying the barrier disclosed by McCue et al. wherein the protective barrier has a first level of impact absorption where the rail absorbs a force of impact without engaging the cable and a second level of impact absorption where the rail and the cable absorb a force of impact.
Examiner disagrees.  Examiner initially notes the rejection of claim 1 under 35 USC 112 regarding such limitations set forth above.   
As to claim 1 as best understood, Shindo Industry teaches a protective barrier comprising a first bracket 740 coupled to a first anchoring member 700,710 and having a first connecting surface; a second bracket 740 coupled to the second anchoring member 700,710 and having a second connecting surface; and a cable 600 extending through a rail 400 and having a first end attached to the first connecting surface and a second end attached to the second connecting surface; wherein the protective barrier has a first level of impact absorption where the rail absorbs a force of impact without engaging the cable and a second level of impact absorption where the rail and the cable absorb a force of impact; the resiliency of the cable providing for further absorption of impact energy (Figures 1-12; paragraph [0038]).  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the barrier disclosed by McCue et al. to comprise a cable, as taught by Shindo Industry, extending between the first and second anchoring members and coupled thereto by first and second brackets, in order to provide for further absorption of impact energy.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081. The examiner can normally be reached M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

12/15/22
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619